Opinion by
Mr. Justice Fell,
None of the assignments of error can be sustained, and they present no question which requires discussion. The defendant was convicted on his confession of guilt made before his arrest, repeated and reduced to writing during his confinement, and twice sworn to by him in court. Before his statement was made to the district attorney, and before he testified in court, he was fully informed that he was not required to speak, and was distinctly notified that what he should say might be used to secure his conviction. Because of his denial at the trial of the truth of his confession, and of his assertion that it had been made' and repeated under the inducement of hope, the learned judge after the most careful instruction upon the subject submitted the question whether the confession had been made voluntarily, and if so, whether it was true. The jury were told to reject it *415altogether if they found that it was not voluntary, and the vital question, its truth, was kept constantly before them.
The commission of a wilful and deliberate murder was established beyond all doubt; the presence of the appellant in the immediate vicinity at the time was shown and admitted, and his statement seven times repeated to different persons, three times reduced to writing, and twice sworn to by him, was corroborated by the proof of independent facts tending to sustain it. Five of the assignments of error relate to this corroboration. The appellant had stated in his confession and testified in court that Nelson Miller, who was charged in another indictment with the same offense, had placed the dynamite in position under the building, secured the battery and connected the wires, and that after the explosion he had taken a poeketbook containing money from a trunk which was in the building. It was shown by other testimony that a trunk which was in the building at the time of the explosion was missing, and that the trunk and poeketbook were afterwards found in Miller’s possession. This testimony, together with the testimony that Miller had a knowledge of the use of dynamite and experience in exploding it by means of a battery, was in direct corroboration of the appellants’ statement that Miller had planned the crime and procured the means by which it was perpetrated, and particularly of the important feature of the confession that Miller was present aiding and directing the appellant in the operation of the battery. The vital feature of the appellant’s confession was that he had caused the explosion. His conviction depended upon the truth or falsity of this. Every fact shown by other testimony which tended to confirm other parts of the confession and to corroborate it as a whole was against him, and any fact showing that other parts of the confession were untrue weakened it as a whole and threw doubt upon its vital feature. But it did not follow that the raising of a doubt by other testimony as to a material part collateral to the main question required the rejection of the whole confession and the acquittal of the prisoner. Proof of the truth of the collateral features of a confession increases the probability of its truth as a whole, and tends to establish its main feature; disproof of them lessens this probability, but it does not necessarily establish the untruth of the main feature. The jury was so instructed and told that “ the *416more of these collateral matters which from other evidence you find to be false the less probable becomes the truth of the vital feature.”
It was not error to permit the district attorney to call two members of the bar to his assistance in the trial of the case. The application was on the ground that the ends of justice required such assistance. These gentlemen did not represent a private prosecutor, but the commonwealth. Both of them, one acting as deputy district attorney, had conducted the prosecution of another person charged with the same offense, and they were familiar with the facts. The district attorne} had recently come into office, and it was important that he should be a witness in the case against the appellant. The care and caution which should be observed in the trial of a prisoner when his confession of guilt is the only testimony directly connecting him with the commission of the crime with which he is charged were fully observed by all who were officially connected with the trial. Before and during the trial the prisoner was treated by the prosecuting attorneys with entire fairness, and all of his rights were scrupulously observed by them. The charge, of the learned judge contains a very full, clear and orderly presentation of the testimony and of the law applicable to it. The case was well tried, and the record before us shows no error.
The judgment is affirmed, and the record is remitted in order that the sentence may be carried into execution according to law.